DETAILED ACTION
	
Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach the first supporting wall comprising a first bottom portion and a first top portion opposite to the first bottom portion, wherein the first supporting wall is mounted to the dielectric substrate through the first bottom portion, and the first top plate is connected to the first top portion and in combination with the remaining claimed limitations.
Claim 13 is allowable over the art of record because the prior art does not teach the second folded isolation plate comprising a second supporting wall and a second top plate, the second supporting wall comprising a second bottom portion and a second top portion opposite to the second bottom portion, the second folded isolation plate being mounted to the first top plate through the second bottom portion, the second top plate being connected to the second top portion and in combination with the remaining claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Thomas et al., Zhang et al., Panther et al. and Boutayeb et al. are cited as of interested and illustrated a similar structure to a double-frequency antenna structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845